Citation Nr: 1724336	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-48 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar osteoarthritis.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1986 and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2015, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record. 
 
In June 2015, the Board granted service connection for chronic lumbar strain, and remanding the issues of service connection for a low back disability other than chronic lumbar strain and right knee disability.  In August 2016, the Board remanded service connection for a low back disability other chronic lumbar strain and right knee disability again for further development.  In January 2017, the RO granted service for a right knee disability and this claim is not before the Board at this time.  


FINDING OF FACT

Service connection for osteoarthritis under Diagnostic Code 5003 has been granted and lumbar osteoarthritis is a subsequent manifestation of the already service connected osteoarthritis.


CONCLUSION OF LAW

Lumbar osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board is granting the appeal and any discussion regarding the duties to notify and assist is not necessary.  Any error in these duties would not be prejudicial to the appellant and is therefore harmless. 

Service Connection

The AOJ implemented a grant of service connection for right knee osteoarthritis.  The AOJ employed Diagnostic Code 5003, rather than a code for traumatic or localized arthritis.

The Veteran's current claim is for entitlement to service connection for a "low back disability other than chronic lumbar strain."  Therefore, the issue on appeal is entitlement to service connection for low back pathology, other than strain, which is already recognized as service connected.  The record clearly establishes that the Veteran has arthritis of the lumbar spine.  Arthritis is a chronic disease.  38 U.S.C.A. § 1101.  The pertinent regulation establishes that subsequent manifestations of the same disease process are service connected unless clearly due to an intercurrent cause.

Here, an intercurrent cause of the arthritis of the lumbar spine has not been established.  Furthermore, we accept that the AOJ intentionally used Diagnostic Code 5003.  Under the circumstances, service connection for lumbar osteoarthritis is granted.

To the extent that the Supplemental Statement of the Case appears to deny service connection for lumbar strain, there has been no severance of service connection and in this case, the error is harmless.



ORDER

Entitlement to service connection for a lumber osteoarthritis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


